Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 31, 2003, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant worked as a word processor for the New York City Transit Authority. She was paid on an hourly basis and was required to keep a record of the hours she worked. Her employment was terminated after it was discovered that she had falsified her time records. The Unemployment Insurance Appeal Board disqualified her from receiving unemployment insurance benefits on the ground that her employment was terminated due to misconduct. Claimant appeals.
We affirm. It is well settled that an employee’s falsification of time records may constitute disqualifying misconduct (see Matter of Thomas [Commissioner of Labor], 12 AD3d 810, 810-811 [2004]; Matter of Du Bois [Mellon Found. — Commissioner of Labor], 282 AD2d 858 [2001]). Here, claimant admitted that she left work on April 16, 2003 at 6:30 p.m., but represented on her time sheet that she stayed until 9:00 p.m. Although she maintained that the error was an innocent mistake, this presented a credibility issue for the Board to resolve (see Matter of Mu-Chian Chang [Wolgin — Commissioner of Labor], 7 AD3d 908, 908 [2004]; Matter of Kelly [Commissioner of Labor], 288 AD2d 539 [2001]). Inasmuch as substantial evidence supports the Board’s decision, we decline to disturb it.
Peters, J.P, Spain, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.